Citation Nr: 0512275	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO denied service 
connection for degenerative disc disease of the lumbar spine 
and depression.  By a June 2004 rating action, the RO denied 
service connection for PTSD.  As the Board has determined 
that the claims for service connection for PTSD and 
depression are part and parcel of any overall acquired 
psychiatric disability, the issue has been framed as that 
listed on the front page of this decision. 

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Louisville, Kentucky.  A copy 
of the hearing transcript has been associated with the claims 
files. 

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression, will be addressed in the REMAND portion of the 
decision below.)


FINDING OF FACT

The veteran does not have degenerative disc disease of the 
lumbar spine attributable to his period of military service. 




CONCLUSION OF LAW

The veteran does not have degenerative disc disease of the 
lumbar spine that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

The evidence of record includes the veteran's contentions, 
his service medical records, private and VA examination and 
treatment reports, and testimony from January 2004 and March 
1995 hearings at the RO in Louisville, Kentucky.  Initially, 
the veteran maintained that he had injured his back prior to 
service and that it had been aggravated by service.  However, 
during a March 2005 hearing before the undersigned Veterans 
Law Judge, he testified that although he had injured the 
sides of his back while bowling prior to service entrance, it 
had resolved and that he had injured the middle of his back 
during basic training.  (Transcript (T.) at page (pg.) 5.)  
Service medical records include a pre-service private medical 
report from E. A. S., M.D., dated in August 1969, reflecting 
that the veteran had a history of having injured his back 
while bowling in December 1965.  The physician noted that in 
November 1967, the veteran had complained of constant low 
back pain, which was aggravated by exercise (sports).  At 
that time, an examination of the low back revealed some pain 
with hyperextension in both the vertical and oblique 
positions.  X-rays of the lumbar spine were normal and 
revealed no evidence of any lumbar vertebral disease.  During 
an October 1969 pre-induction examination for the United 
States Army, the veteran's spine was found to have been 
"normal."  In the notes section of the report, the 
examining physician indicated that the veteran had  
symptomatic back pain, and that X-rays of the lumbar of 
spine, performed in November 1967, were normal.  An October 
1969 Report of Medical History reflects that the veteran 
reported having had back trouble.  The examining physician 
again noted that X-rays of the lumbar spine, performed in 
November 1967, were normal.  In early December 1969, the 
veteran complained of back pain.  It was noted that he had 
had a history of back problems, but that his back did not 
hurt at that time.  In mid-December 1969, the veteran 
complained of low back pain.  He maintained that he had 
injured his back one year previously and that heavy lifting 
aggravated it.  An evaluation of the lumbar spine was 
negative except for slight pain with hypertension and flexion 
to ten degrees.  X-rays of the lumbar spine were normal.  A 
June 1971 discharge examination report reflects that the 
veteran's spine was found to have been "normal."  

During a January 2004 hearing at the RO in Louisville, 
Kentucky, the veteran maintained that he had suffered a back 
strain prior to service while bowling, and that his back was 
aggravated during basic training.  He maintained that during 
service, he had sought medical treatment and was told that he 
had weak muscles in his back.  He testified that several 
years after service discharge, he experienced similar 
problems with his back. 

Post-service private and VA treatment and examination 
reports, dating from 1990 to 2005, reflect that in the late 
1990's, the veteran complained of low back pain.  A private 
report, dated in September 2000, reflects that the veteran 
had "degenerative disc disease."  When examined by VA in 
February 2004, the examiner reported that he had reviewed the 
claims files.  The veteran maintained that he had injured his 
back while bowling prior to service entrance and that it had 
been aggravated by his active service.  The veteran reported 
having low back pain prior to service entrance and that it 
had continued on and off since 1965.  He related that the 
pain was located in the middle to the low back and that it 
occasionally radiated into the right and left leg.  He 
described the characteristics of the pain as a stiffness and 
tightness.  At the time of the examination, the veteran rated 
his pain as a one out of ten, with ten being the highest 
degree of severity.  However, he stated that during a flare-
up of pain, the intensity increased to a three or four.  He 
maintained that flare-ups were precipitated by bending or by 
work that involved heavy lifting or repeated bending, lasted 
one to two days with an occasional week-long episode and were 
associated with occasional diarrhea and fevers.  He reported 
being involved in a motor vehicle accident two years 
previously.  The veteran described having undergone several 
procedures on his back, which had alleviated some of the 
pain. 

After the physical evaluation of the veteran's low back in 
February 2004, the VA examiner entered a diagnosis of chronic 
low back pain, secondary to lumbar disc disease and lumbar 
strain.  The examiner indicated that the veteran had suffered 
a lumbar strain both prior to and during military service.  
However, it was the examiner's opinion, after a review of the 
service medical records, that the in-service lumbar strain 
had resolved and that there was no evidence or symptoms 
suggestive of lumbar disc disease.  The examiner determined 
that the pre-service and in-service back strains were 
independent events.  Thus, it was the examiner's conclusion 
that the veteran's current back disability was not secondary 
to any in-service activity.  Finally, the examiner determined 
that as there was no clinical evidence of any chronic back 
disorder prior to military service, it was unlikely that any 
back condition was aggravated by service.  

The Board finds that service connection for degenerative disc 
disease of the lumbar spine is not warranted.  The Board 
notes that in March 2005, the veteran testified during a 
hearing before the undersigned Veterans Law Judge that 
although he had injured the sides of his back while bowling 
prior to service entrance, it had resolved and that he had 
sustained a separate injury to the middle of his back during 
basic training (T. at pg. 5.)  However, a VA examiner 
concluded in February 2004, after a review of the claims 
files and a physical evaluation of the veteran, that the pre-
service and in-service back strains were independent events, 
and that the appellant's current back condition was not 
secondary to his military service.  The examiner bolstered 
his opinion by stating that service medical records revealed 
that the in-service lumbar strain had resolved and that there 
was no evidence or symptoms suggestive of lumbar disc 
disease.  In light of the absence of other evidence of record 
to contradict this medical opinion, the Board gives 
significant evidentiary weight to the VA examiner's 
conclusion and finds that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  In sum, as 
the first post-service evidence of degenerative disc disease 
was in September 2000, and because of the uncontradicted 
medical opinion evidence, service connection is not 
warranted.  

The Board notes that the veteran has alleged that his current 
degenerative disc disease of the lumbar began during basic 
training in 1965.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, a medical 
professional has stated that the veteran's current back 
condition was not secondary to activity in the military 
service.  Accordingly, his claim for service connection for 
degenerative disc disease of the lumbar spine is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in August 2001, by 
an April 2003 statement of the case, and by a June 2004 
supplemental statement of the case of the evidence needed to 
substantiate his claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine, and the 
obligations of VA and the veteran with respect to producing 
that evidence.  In particular, the August 2001 letter 
informed the veteran that to substantiate the claim for 
service connection for degenerative disc disease of the 
lumbar spine the evidence must show a current disability that 
was related to disease or injury incurred in or aggravated by 
military service, or disability that has existed continuously 
from the date of discharge until the present.  The letter 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including medical records, 
Social Security Administration records, or relevant records 
not held by any Federal agencies.  The veteran was told that 
it was his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  Thus, the RO has satisfied the requirement to 
notify the claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, would be obtained by VA on behalf of the 
claimant  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).  (Although VCAA notifications were 
not completed until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has had the veteran 
examined in February 2004 for the specific purpose of 
determining whether any current degenerative disc disease of 
the lumbar spine was related to his military service. 


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied. 


REMAND

The veteran maintains that he currently has a psychiatric 
disorder, to include PTSD and depression as a result of 
traumatic events that he experienced in Vietnam.  In this 
regard, he maintains that he spent eight months in field 
artillery, then five months as a chaplain's assistant.  He 
contends that while performing his duties as a fire direction 
control specialist, he was constantly fired upon, that he 
occasionally had to set up small fire locations and that 
casualties were stacked at the fire base and that fellow 
servicemen took pictures of them.  He contends that in June 
1970, his unit's ammunition dump was blown up.  Finally, he 
maintains that while serving as a chaplain's assistant, he 
interviewed hospitalized soldiers and was exposed to numerous 
Vietnamese children and infants who had been burned and 
mutilated.  

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing PTSD in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (1994) (DSM-IV), (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a) (2004).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, or if 
the veteran in fact did engage in combat with the enemy but 
the claimed stressor is not related to such combat, then the 
veteran's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor. Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
38 C.F.R. § 3.304(f).

In the veteran's case, it is unclear from the medical 
evidence of record if he has a medical diagnosis of PTSD.  In 
this regard, post-service private and VA treatment and 
examination reports, dated from 1990 to 2005, are of record.  
Upon examination by VA in February 2004, the VA examiner 
concluded, after a review of the claims file and a mental 
status examination of the veteran, that his depression was 
not service connected, but related to the conditioning he 
experienced in the seminary which had left him feeling 
chronically unworthy.  With regards to PTSD, the examiner 
concluded that while the veteran might have had PTSD 
following service which, in part, had resulted in the 
dissolution of his marriage and exacerbation of symptoms when 
the country entered a hostile situation, he did not appear to 
meet the full criteria of PTSD.  (The examiner indicated that 
psychological testing was not available or needed for the 
purposes of the examination.)  In contrast, a February 2005 
VA outpatient report reflects that the examiner diagnosed the 
veteran with mild PTSD and dysthymia.  However, the examiner 
did not indicate the stressors which supported the diagnosis 
of PTSD.

In light of the conflicting medical evidence of a diagnosis 
of PTSD and the absence of psychological testing during the 
February 2004 VA examination, the Board finds that the 
veteran should be afforded another VA examination to 
determine whether any currently present acquired psychiatric 
disability(ies), to include PTSD and depression is/are 
related to events in service.  VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining a VA examination which 
takes into account the records of prior medical treatment or 
evaluation.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, in light of the above, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed.  

In addition, in a March 2005 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he received 
treatment at the PTSD clinic and that he saw a therapist on a 
regular basis (T. at pg. 13.)  Indeed, a February 2005 VA 
treatment report from the VA Medical Center (VAMC) in 
Louisville, Kentucky reflects that the veteran was waiting to 
join a new PTSD group.  As for VA's obligation to secure 
these records, it should be pointed out that VA adjudicators 
are charged with constructive notice of documents generated 
by VA whether in the claims file or not.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In this regard, the Board notes 
that, because of the need to ensure that all potentially 
relevant VA records are made part of the claims file, a 
remand is necessary.  Id.  

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
an acquired psychiatric disability, to 
include PTSD or depression since service 
discharge in July 1971, to specifically 
include all treatment reports, dating 
from March 2005, from the VAMC in 
Louisville, Kentucky.

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  

2.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
nature and extent of any currently 
present acquired psychiatric disability, 
to include PTSD or depression.  
Psychological testing should be conducted 
with a view toward determining whether 
the veteran has PTSD.  The claims folders 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The diagnosis must be based 
on examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  If 
the diagnosis of PTSD is confirmed, the 
linkage of the PTSD to the veteran's 
service and any stressor(s) in service, 
should be fully discussed.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
the alleged stressor was sufficient to 
produce PTSD; and (2) whether there is a 
link between the current PTSD-
symptomatology and the in-service 
stressor.  If a diagnosis of PTSD is not 
made, this must be specifically noted in 
the examination report.  Detailed reasons 
should be set forth.

If any other psychiatric disability is 
diagnosed, the examiner must set forth 
the medical probability that it is 
traceable to the veteran's period of 
military service.  The examiner's opinion 
should be explained in the context of 
other opinions of record, including the 
service medical records, February 2004 VA 
examination report and February 8, 2005 
VA outpatient report.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific evidence and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  A complete rationale 
for all opinions expressed must be 
provided.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD and 
depression.  The RO should ensure that 
the new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
any benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case (SSOC), which should include 
consideration of all evidence received 
since the June 2004 SSOC.  They should 
also be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


